Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 January 20, 2016

The Court of Appeals hereby passes the following order:

A16D0216, A16D0217. ANDY LEE WHITE, JR. v. WILDER BOARDMAN
    GRUMMON.

      Andy Lee White, Jr., and Wilder Boardman Grummon divorced in 2010, and
their divorce decree incorporated an award of attorney’s fees to Grummon. After
White failed to make the required payments, Grummon applied for a citation of
contempt. White, in turn, moved to set aside the award. The trial court ruled in
Grummon’s favor on both matters, denying White’s motion to set aside the attorney’s
fees order and holding him in contempt of the divorce decree for failing to make the
required payments. White now seeks discretionary review before this Court. We,
however, lack jurisdiction.
      Under the Georgia Constitution of 1983, Art. VI, Sec. VI, Par. III (6), the
Supreme Court has appellate jurisdiction over “[a]ll divorce and alimony cases.”
“[A]n appeal from the judgment in a contempt action seeking to enforce any portion
of [a] divorce decree other than child custody is ancillary to divorce and alimony and
falls within [the Supreme] Court’s jurisdiction over ‘divorce and alimony cases.’
[Cits.]” Rogers v. McGahee, 278 Ga. 287, 288 (1) (602 SE2d 582) (2004); see also
Morris v. Morris, 284 Ga. 748, 750 (2) (670 SE2d 84) (2008). Because these related
applications appear to fall within the Supreme Court’s jurisdiction, they are hereby
TRANSFERRED to that Court.
Court of Appeals of the State of Georgia
                                     01/20/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.